                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LEONARD GARFIELD YOUNG,                       )
                                              )
                       Petitioner,            )       Civil Action No. 2:19-cv-463
                                              )
               v.                             )       Judge Joy Flowers Conti
                                              )       Magistrate Judge Patricia L. Dodge
COMMONWEALTH OF                               )
PENNSYLVANIA,                                 )
                                              )
                       Respondent.            )


                                     MEMORANDUM ORDER

       On April 24, 2019, the Court received a petition for a writ of habeas corpus from the

petitioner, Leonard Garfield Young, who is a prisoner at the Allegheny County Jail. The petition

was lodged, but not filed, because petitioner did not pay the $5.00 filing fee or a motion for leave

to proceed in forma pauperis. This case was referred to a United States Magistrate Judge in

accordance with 28 U.S.C. § 636(b)(1) and Rule 72 of the Local Rules for Magistrate Judges. On

July 24, 2019, the magistrate judge issued a Report and Recommendation (ECF No. 5) in which

she recommended that this habeas action be dismissed for failure to prosecute because the

petitioner did not respond to several orders that advised him that he must pay the filing fee or file

a motion for leave to proceed in forma pauperis.

       The petitioner’s objections to the Report and Recommendation were due by

August 12, 2019. He did not file any objections. After de novo review of the petition and

documents in this case, together with the Report and Recommendation, the following order is

entered:

       AND NOW, this 4th day of September, 2019;

                                                  1
       IT IS HEREBY ORDERED that this habeas action is dismissed for failure to prosecute.

The Report and Recommendation (ECF No. 5) of Magistrate Judge Patricia L. Dodge, filed on

July 24, 2019, is adopted as the opinion of the court.

       The Clerk is directed to mark this case CLOSED.



                                                         /s/ Joy Flowers Conti
                                                         Joy Flowers Conti
                                                         Senior United States District Judge




                                                 2
